Citation Nr: 0411926	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  00-11 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active duty from August 1966 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals on 
appeal of a January 2000 rating decision of the Department of 
Veterans Affairs (VA), Chicago, Illinois, Regional Office 
(RO).  

The veteran appeared before the undersigned at a travel Board 
hearing conducted at the RO in May 2003.  The transcript of 
that hearing has been associated with the claims file and the 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claim for service 
connection for post-traumatic stress disorder.

2.  There is competent medical evidence diagnosing post-
traumatic stress disorder; competent medical evidence 
establishing a link between current symptoms of post-
traumatic stress disorder and an in-service stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2003)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In the veteran's case, the RO notified him of the 
requirements for service connection and obtained VA treatment 
records, private treatment records, copies of his military 
personnel records, and additional evidence to assist in 
corroboration of his in-service stressor.  In view of the 
fact that this decision is a complete grants of benefits 
sought on appeal, further notification and development 
pursuant to the VCAA is not required.

II. Factual Background and Analysis

The veteran generally contends that he currently has post-
traumatic stress disorder that is related to a stressful 
event that he experienced during service at Fort Carson, 
Colorado, prior to his transfer to Vietnam.  Specifically, 
the veteran recalled a personal assault that occurred one 
evening in October or November 1966, when he was dragged from 
his bunk by two individuals who then severely beat and 
sexually assaulted him.  He argues that his currently 
diagnosed post-traumatic stress disorder was the result of 
that personal assault.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002).  

In order for a claim for service connection for post-
traumatic stress disorder to be successful there must be (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (2003); see also Cohen v. Brown, 10 Vet. 
App 128 (1997).

The Board has reviewed the record in its entirety.  
Outpatient treatment records from the VA mental health 
clinic, dated from October 1998 through October 2001, 
document the ongoing diagnosis of post-traumatic stress 
disorder.  Moreover, the report of the March 1999 VA 
psychiatric examination that was conducted for the express 
purpose of the adjudication of the veteran's claim, also 
showed a diagnosis of post-traumatic stress disorder, delayed 
onset, on Axis I of DSM-IV's multiaxial classification 
system.  The Board finds it incontrovertible that the veteran 
currently has post-traumatic stress disorder.  The first 
element outlined in 38 C.F.R. § 4.125(a) has thus been 
satisfied.  

In terms of whether there is credible supporting evidence 
that the claimed inservice stressor actually occurred, the 
Board notes that the record contains a statement submitted by 
a former fellow soldier of the veteran, dated and received in 
March 1999.  The signed statement describes in substantial 
detail the events of the evening in which the veteran had 
alleged the stressful event that he claims led to his post-
traumatic stress disorder.  Specifically, the statement 
provides an eye-witness account of the veteran having been 
taken from his bunk to another room by two large individuals.  
This statement essentially mirrors the description provided 
by the veteran of the initial moments of his assault.  

Following the receipt of the foregoing statement, the RO took 
steps to obtain personnel evidence pertaining to the fellow 
soldier of the veteran, in an effort to determine whether 
that individual served with the veteran at the time of the 
alleged stressful event, and whether he could have been in a 
position to witness it.  The fellow soldier's DD Form 214 was 
submitted by the veteran.  This document does corroborate 
that the veteran's fellow soldier was in the same unit as the 
veteran during the time in which the alleged stressful event 
occurred.  A second document of a Special Orders Extract 
dated in November 1966 shows that the veteran and the witness 
to his stressful incident were assigned to the same Company 
at Fort Carson, Colorado, in November 1966.  

The Board finds that the foregoing statement from a fellow 
soldier and the corroborating documents must be considered 
credible supporting evidence that the veteran's claimed 
inservice stressor actually occurred.  Essentially, there is 
no evidence available to refute the account of the fellow 
soldier who witnessed the veteran's stressful event during 
service.  The second element outlined in 38 C.F.R. § 4.125(a) 
has thus been satisfied.  

Finally, it must be determined whether there is a link, 
established by medical evidence, between the current symptoms 
and the claimed inservice stressor.  In that regard, the 
Board notes that the initial diagnosis of post-traumatic 
stress disorder contained in the record is that of a VA 
mental health clinic outpatient treatment record dated in 
October 1998.  In that report, the history provided by the 
veteran included abusive experiences at the hands of other 
Army personnel that took place prior to the veteran having 
been shipped out to Vietnam in 1967.  Significantly, the 
veteran underwent VA psychiatric examination in March 1999 
for the express purpose of determining whether he had post-
traumatic stress disorder that could be related to his period 
of service.  The examiner had the benefit of a review of the 
veteran's claims file.  Following examination, the diagnosis 
was post-traumatic stress disorder.  Significantly, the VA 
examiner concluded that the traumatic event that resulted in 
the veteran's post-traumatic stress disorder was the sexual 
assault and physical abuse that the veteran experienced at 
Fort Carson, Colorado shortly after he finished basic 
training but prior to his transfer to Vietnam.  Clearly, this 
is the same event described by the veteran as the alleged 
stressor that resulted in his post-traumatic stress disorder.  
This medical evidence establishes a link between the current 
symptoms of the veteran's post-traumatic stress disorder and 
the claimed inservice stressor, the third element required 
under 38 C.F.R. §§ 3.304(f), 4.125(a).

In summary, as outlined above, the veteran meets all the 
criteria for service connection for post-traumatic stress 
disorder.  Namely, there is: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor occurred; and (3) a link, established by medical 
evidence, between the current symptoms and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (2003).  

As such, the Board finds that the evidence supports the 
conclusion that the veteran currently has post-traumatic 
stress disorder that is related to a stressful event in 
service.  Thus, the Board concludes that the veteran's claim 
for service connection for post-traumatic stress disorder 
must be granted.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.




	                        
____________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



